UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 09-2375


SPENCER E. JONES, III,

                Plaintiff - Appellant,

          v.

STERNHEIMER BROTHERS, INC.,

                Defendant – Appellee,

          and

ROSS STERNHEIMER, CEO, Everything Casual, incorporated f/n/a
Sternheimer Bro., Inc., t/a A & N Stores; PAT MONEY,
Assistant CEO, Everything Casual, Inc., f/n/a Sternheimer
Bro., Inc., t/a A & N Stores; ADDRIANE LATHAN, Head of Human
Resources, Everything Casual, Inc., f/n/a Sternheimer Bro.,
Inc., t/a A & N Stores; JAMES BAILEY, Warehouse Manager,
Everything Casual, Inc., f/n/a Sternheimer Bro., Inc., t/a A
& N Stores; ANGELA CRAWLEY, Dock Supervisor, Everything
Casual, Inc., f/n/a Sternheimer Bro., Inc., t/a A & N
Stores; HAROLD ELLIOTT, Dock Manager; GLORIA CRAWLEY,
Clothes Supervisor; MARK STERNHEIMER,

                Defendants.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.   Robert E. Payne, Senior
District Judge. (3:08-cv-00187-REP)


Submitted:   March 30, 2010                 Decided:   April 22, 2010


Before WILKINSON, KING, and AGEE, Circuit Judges.
Affirmed by unpublished per curiam opinion.


Spencer E. Jones, III, Appellant Pro Se.     Christopher E.
Gatewood, HIRSCHLER FLEISCHER, PC, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

            Spencer    E.     Jones,    III       appeals    the    district     court’s

order granting summary judgment as to Jones’s action under 42

U.S.C. § 1983 (2006) in favor of Everything Casual, Inc., and

several employees of the corporation.                     Everything Casual, Inc.,

a corporation formerly known as Sternheimer Bros, Inc., operated

the now-defunct A & N stores in Virginia.                          In his complaint,

Jones    contended     that    during        his    employment,      he    was   denied

training due to his age, in violation of the Age Discrimination

in Employment Act (“ADEA”).                  29 U.S.C. § 623(a) (2006).              The

district court granted summary judgment for the Defendants.                           On

appeal,    Jones      reasserts        the       merits     of     his    claims,    and

additionally contends that Defendants Angela Crawley and James

Bailey    perjured    themselves       in     their    affidavits        regarding   the

dates Jones was offered training.                 We affirm.

            We review a district court’s order granting summary

judgment de novo, drawing reasonable inferences in the light

most favorable to the non-moving party.                    See Nader v. Blair, 549

F.3d 953, 958 (4th Cir. 2008).                   Summary judgment may be granted

only when “there is no genuine issue as to any material fact and

. . . the movant is entitled to judgment as a matter of law.”

Fed. R. Civ. P. 56(c).            However, “[c]onclusory or speculative

allegations    do     not   suffice,         nor    does    a    mere    scintilla   of

evidence in support of his case.”                     Thompson v. Potomac Elec.

                                             3
Power Co., 312 F.3d 645, 649 (4th Cir. 2002) (internal quotation

marks and citation omitted).                   Summary judgment will be granted

unless     a    reasonable        jury     could          return       a     verdict    for    the

nonmoving      party       on   the    evidence          presented.          See    Anderson     v.

Liberty Lobby, Inc., 477 U.S. 242, 247-48 (1986).                                  We may affirm

a    district       court’s     judgment       on    any     ground         supported    by    the

record.        Suter v. United States, 441 F.3d 306, 310 (4th Cir.

2006).

               Under    the     ADEA,    it    is        illegal       for    an    employer    to

discriminate against an employee due to the employee’s age.                                     29

U.S.C. § 623(a) (2006).                  The ADEA provides a civil cause of

action    for       employees     who    are     discriminated              against    by     their

employers because of their age.                     See 29 U.S.C. § 626 (2006).                 An

employee may establish an ADEA discrimination claim “through two

alternative methods of proof:                       (1) a mixed-motive framework,

requiring       evidence        that     the        employee’s         age        motivated    the

employer’s          adverse     decision,           or     (2)     a       pretext     framework

identical to the McDonnell Douglas burden-shifting analysis used

in   Title     VII     cases.”        E.E.O.C.       v.     Warfield-Rohr           Casket     Co.,

Inc., 364 F.3d 160, 163 (4th Cir. 2004); see also McDonnell

Douglas Corp. v. Green, 411 U.S. 792, 802 (1973).

               In    his    pleadings         below,        Jones          asserted    that    the

Defendants refused to offer adequate training due to his age.

However,       Jones    entirely        failed       to     provide         any    “evidence    of

                                               4
conduct     or    statements        that     reflect     directly        the   alleged

discriminatory attitude and that bear directly on the contested

employment decision.”             Id.      Therefore, he failed to establish

age discrimination under the mixed-motive framework.

            In     order     to     establish       an   ADEA    claim     under    the

McDonnell      Douglas     framework,       Jones    must    first     demonstrate    a

prima facie case of discrimination by a preponderance of the

evidence.       Mereish v. Walker, 359 F.3d 330, 334 (4th Cir. 2004).

In order to demonstrate a prima facie case of discriminatory

denial of training, Jones must show:                 “(1) [he] is a member of a

protected       class;    (2)     the    defendant[s]       provided     training    to

[their] employees; (3) [Jones] was eligible for the training;

and (4) [Jones] was not provided training under circumstances

giving rise to an inference of discrimination.”                        Thompson, 312

F.3d   at   649-50       (setting    out    McDonnell       Douglas    framework    for

discriminatory denial of training based on race).                        If Jones is

successful in establishing a prima facie case of discrimination,

the    burden    then     shifts    to     the   defendants      “to    articulate    a

legitimate,       non-discriminatory         reason”     for    their     failure    to

adequately train Jones.             Mereish, 359 F.3d at 334.              Jones must

then   prove     that     the   defendants’      proffered       justification      was

pretextual.        Id.      “This final burden . . . merges with the

ultimate burden of persuading the court that [Jones] ha[s] been

the victim[] of intentional discrimination.”                    Id.

                                            5
           After reviewing the record, we find that Jones failed

to meet his burden in establishing a prima facie case of age

discrimination     under      the     McDonnell         Douglas    doctrine.

Accordingly, we affirm the judgment of the district court.                We

dispense   with   oral     argument   because     the     facts   and   legal

contentions are adequately expressed in the materials before the

court and argument would not aid the decisional process.



                                                                    AFFIRMED




                                      6